EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd M. Guise on 5/17/2021.

The application has been amended as follows: 

In the specification:
[0037] Below, a heating apparatus of a vehicle according to an embodiment of the invention will be described with reference to the drawings. Hereinafter, the heating apparatus of the vehicle according to the embodiment will be referred to as "the embodiment apparatus". The embodiment apparatus is mounted on a vehicle 100 shown in FIG. 1. An internal combustion engine 110, a rechargeable battery 120, and a hybrid device [[180]] are mounted on the vehicle 100 as a vehicle driving system for supplying the vehicle 100 with driving force for driving the vehicle 100. 
[0038] The hybrid device [[180]] includes a first motor generator 111, a second motor generator 112, a power control unit 130, and a power distribution mechanism 140. The power control unit 130 includes an inverter 131 (see FIG. 2), a boost converter, a 
[0039] The vehicle 100 is a so-called hybrid vehicle which is driven by power output from the engine 110, and the first motor generator 111, and the second motor generator 112. In this regard, the vehicle 100, to which the embodiment apparatus is applied, may be a so-called plug-in hybrid vehicle in which the battery 120 can be charged by an outside electric power source. Further, the vehicle 100, to which the embodiment apparatus is applied, may be a hybrid vehicle which includes only one motor generator as the hybrid device [[180]] and may be driven by the power output from the motor generator and the engine 110. Furthermore, the vehicle 100, to which the embodiment apparatus is applied, may be a hybrid vehicle which includes single motor generator as the hybrid device [[180]], is driven by the power output from the single motor generator, and uses the power output from the engine 110 to generate electric power by an electric power generator.
[0069] <Heat Pump> 
The heat pump 60 includes the condenser 61, the outside air heat exchanger 62, a compressor 63, an expansion valve 64, and a cooling medium circulation passage [[70]]. 
[0070] The cooling medium circulation passage [[70]] is formed by an internal cooling medium passage (not shown) of the condenser 61, an internal cooling medium passage 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat generation device” in claim 1.
Structure in the specification that corresponds to “heat generation device” has reference number 60 in the drawings and includes a heat pump including a compressor as described in paragraph [0021] and an electric heater as described in paragraph [0255]. Claims 4, 5, and 9 are not construed under 112f because those claims include structure for performing the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention pertains to a vehicle heating apparatus for heating an interior space of a vehicle that specifically requires a heater core, a heat generation device as construed under 112f above for generating heat by using electric power, at least one pump, and an ECU, wherein the ECU is configured to execute a first heating control for activating the heat generation device to heat the heater core by the heat generated by the heat generation device when a process of heating the heater core is requested while the operation of the internal combustion engine is stopped; and execute a second heating control for activating the heat generation device, operating the internal combustion engine, and activating the at least one pump to heat the cooling water which cooled the internal combustion engine, by the heat generated by the heat generation device, supply the heated cooling water to the heater core, and heat the heater core by the supplied cooling water when a temperature of the heater core is not increased to a requested temperature only by the heat generated by the heat generation device. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above heating apparatus used in combination with an ECU configured to also execute a third heating control for continuing the activation of the heat generation device, stopping the operation of the internal combustion engine, and continuing the activation of the at least one pump to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeong (US 2018/0029439 A1) discloses a heating control apparatus for a plug-in hybrid vehicle that controls engine-on and engine-off in response to required heat.
Okamoto (US 2017/0368911 A1) discloses elements comprising the first heating control and the second heating control relevant to claim 1 of the present application.
Ragazzi (US 2015/0210141 A1) discloses a method and system for climate control of a hybrid vehicle.
Takeuchi et al. (JP 2014-129054 A) discloses a temperature raising apparatus that uses waste heat from an engine in combination with a heater to 
JP5545284 B2 discloses a controller that controls heating a heater core if a PTC heater is not in a position to produce a required amount of heat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHILLIP DECKER/
Examiner, Art Unit 3762                                                                                                                                                                                             
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746